SAVOY, Judge.
On August 17, 1969, Vester L. McNeal, his wife, Kathryn McNeal, and their minor daughter, Myrna McNeal, were involved in an accident in the State of Mississippi. McNeal was driving the car, and it left the highway and ran down an embankment, injuring McNeal, his wife and daughter. As a result of the accident Vester L. McNeal died. Mrs. McNeal filed suit individually and on behalf of her daughter against the insurer of the McNeal automobile in Rap-ides Parish, Louisiana.
On the date of the accident, the McNeal family was domiciled in Rapides Parish, Louisiana, where the instant suit was filed. Defendant filed a motion for a summary judgment stating that the Supreme Court of Mississippi held that inter-family tort suits were not allowed in that State.
During the pendency of the instant suit, Mrs. McNeal filed suit individually and on behalf of her minor daughter in the Chancery Court of Mississippi against the defendant herein and the administrator of her deceased husband.
*500After the suit was filed in Mississippi, counsel in the instant case agreed that no further action would be taken herein pending a decision by the Mississippi Supreme Court, with the exception that a motion for summary judgment which had been overruled was recalled and set aside.
The Chancery Court of Mississippi rejected the damages of plaintiff and her daughter. The Supreme Court of Mississippi affirmed the judgment. McNeal v. Administrator of Estate of McNeal, Miss., 254 So.2d 521 (1971).
Defendant in the instant case filed an exception of res judicata which was maintained by the district court. Plaintiff has appealed.
Counsel in brief concedes that unless our State Supreme Court reverses Johnson v. St. Paul Mercury Insurance Company, 256 La. 289, 236 So.2d 216 (1970), the judgment in this case must be affirmed.
In view of the decision of the Supreme Court of Mississippi and the Johnson case, supra, we have no alternative but to affirm the judgment of the district court at appellant’s costs.
Affirmed.